 

--------------------------------------------------------------------------------


SECOND AMENDMENT TO CREDIT AGREEMENT AND
WAIVER


THIS SECOND AMENDMENT TO CREDIT AGREEMENT AND WAIVER (this "Amendment"), dated
as of November 5, 2004, is entered into by and among OHI ASSET, LLC, a Delaware
limited liability company, OHI ASSET (ID), LLC, a Delaware limited liability
company, OHI ASSET (LA), LLC, a Delaware limited liability company, OHI ASSET
(TX), LLC, a Delaware limited liability company, OHI ASSET (CA), LLC, a Delaware
limited liability company, DELTA INVESTORS I, LLC, a Maryland limited liability
company, DELTA INVESTORS II, LLC, a Maryland limited liability company (each of
the foregoing entities shall be hereinafter referred to individually as a
"Borrower" and collectively as the "Borrowers"), the lenders identified on the
signature pages hereto (the "Lenders") and BANK OF AMERICA, N.A., as
Administrative Agent (in such capacity, the "Administrative Agent"), Swing Line
Lender and L/C Issuer.




RECITALS


WHEREAS, the Borrowers, the Lenders and the Administrative Agent, are party to
that certain Credit Agreement dated as of March 22, 2004 as amended by that
certain First Amendment and Assignment Agreement dated as of June 18, 2004
("Amendment No. 1" and collectively, the "Existing Credit Agreement").


WHEREAS, the Borrowers have requested to amend the Existing Credit Agreement to
allow for the future increase of the Aggregate Revolving Committed Amount from
$175,000,000 to $300,000,000 and to amend certain other provisions of the
Existing Credit Agreement and the Lenders have agreed to amend the Existing
Credit Agreement in accordance with such request and as provided herein;


WHEREAS, the Borrowers acknowledge that although contemplated by the Existing
Credit Agreement, each Borrowers’ guaranty of the Senior Notes constitutes
Indebtedness which is not currently permitted by Section 7.02 of the Existing
Credit Agreement thereby causing an Event of Default under Section 8.01(b)(ii)
(the "Existing Default");


WHEREAS, the Borrowers have requested that the Required Lenders waive such
Existing Default;


WHEREAS, the Required Lenders are willing to waive the Existing Default and
amend the Existing Credit Agreement subject to the terms and conditions set
forth herein;


NOW, THEREFORE, in consideration of the agreements herein contained, the parties
hereto hereby agree as follows:


 
6
 

     

--------------------------------------------------------------------------------

 




PART I
DEFINITIONS


SUBPART 1.1 Certain Definitions. Unless otherwise defined herein or the context
otherwise requires, the following terms used in this Amendment, including its
preamble and recitals, have the following meanings:


"Amended Credit Agreement" means the Existing Credit Agreement as amended
hereby.


"Amendment No. 2 Effective Date" is defined in Part IV.


SUBPART 1.2 Other Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Amendment, including its preamble and
recitals, have the meanings provided in the Existing Credit Agreement.




PART II
AMENDMENTS TO EXISTING CREDIT AGREEMENT


Effective on (and subject to the occurrence of) the Amendment No. 2 Effective
Date, the Existing Credit Agreement is hereby amended in accordance with this
Part II.


SUBPART 2.1 Amendments to Section 1.1.


(a)    The definition of "Note Issuance" set forth in Section 1.01 of the
Existing Credit Agreement is hereby amended in its entirety to read as follows:


"Note Issuance" means the Senior Notes due 2014 of the Parent, issued pursuant
to the terms and conditions of the Note Documents.


(b)    Clause (c) of the definition of "Special Charges" set forth in Section
1.01 of the Existing Credit Agreement is hereby amended in its entirety to read
as follows:


"(c) non-cash charges related to preferred stock redemptions and non-cash
compensation expenses relating to restricted stock awards, stock options or
similar equity based compensation awards;"


SUBPART 2.2    Amendments to Section 2.01(d). Clause (d) of Section 2.01 of the
Existing Credit Agreement which had been deleted in its entirety by Amendment
No. 1 is hereby reinserted to read as follows:


(d)    Increase in Revolving Commitments. Subject to the terms and conditions
set forth herein, the Borrower Representative may, at any time during the period
commencing as of the Closing Date and ending as of the date three (3) years
following the Amendment No. 2 Effective Date, upon written notice to the
Administrative Agent, cause an increase in the Aggregate Revolving Committed
Amount by up to ONE HUNDRED TWENTY-FIVE MILLION DOLLARS ($125,000,000) (to an
aggregate amount not more than THREE HUNDRED MILLION DOLLARS ($300,000,000));
provided that such increase shall be conditioned and effective upon the
satisfaction of the following conditions:


(i)    the Borrowers shall obtain (whether through the Arranger or otherwise)
commitments for the amount of the increase from existing Lenders or other
commercial banks or financial institutions reasonably acceptable to the
Administrative Agent, which other commercial banks and financial institutions
shall join in this Credit Agreement as Lenders by a Lender Joinder Agreement
substantially in the form of Exhibit F attached hereto or other arrangement
reasonably acceptable to the Administrative Agent (it being understood that in
no case shall any Lender be required to increase its Revolving Commitment
without its written consent);


(ii)    any such increase shall be in a minimum aggregate principal amount of
$5,000,000 and integral multiples of $1,000,000 in excess thereof (or the
remaining amount, if less);


(iii)    if any Revolving Loans are outstanding at the time of any such
increase, the Borrowers shall make such payments and adjustments on the
Revolving Loans (including payment of any break-funding amounts owing under
Section 3.05) as may be necessary to give effect to the revised commitment
percentages and commitment amounts;


(iv)    the Borrowers shall pay to the Administrative Agent and the Arranger all
fees required under the Administrative Agent’s Fee Letter due in connection with
the syndication of the increase in the Revolving Committed Amount;


(v)    the Borrowers shall have executed any new or amended and restated Notes
(to the extent requested by the Lenders) to reflect the revised commitment
amounts; and


(vi)    the conditions to the making of a Revolving Loan set forth in
Section 4.02 shall be satisfied.


In connection with any such increase in the Revolving Commitments, Schedule 2.01
shall be revised to reflect the modified commitments and commitment percentages
of the Lenders, and the Borrowers shall provide supporting corporate
resolutions, legal opinions, promissory notes and other items as may be
reasonably requested by the Administrative Agent and the Lenders in connection
therewith. The Borrower Representative shall not be permitted to cause more than
four (4) increases in the Aggregate Revolving Committed Amount following the
Amendment No. 2 Effective Date.

SUBPART 2.3    Amendments to Section 6.12(d). Clause (d) of Section 6.12 of the
Existing Credit Agreement is hereby amended in its entirety to read as follows:


(d)    Distribution Limitation. The Borrowers shall cause the cash distributions
to the Parent’s shareholders made or declared by the Parent during the four (4)
fiscal quarter period ending on such date to be equal to or less than
ninety-five percent (95%) of Funds From Operations for such four (4) fiscal
quarter period (or such greater amount as is required for the Parent to maintain
REIT status).


SUBPART 2.4    Amendments to Section 7.02. A new clause (d) shall be added to
Section 7.02 of the Existing Credit Agreement which shall read as follows:


(d)    Indebtedness of the Borrowers arising solely from unsecured guarantees of
Indebtedness of the Parent pursuant to any public or private debt offering
(including, without limitation the Note Issuance and any additional senior or
subordinated note issuance, convertible debentures, or similar public or private
issuance, but specifically excluding any bank credit facility or similar debt
facility).


SUBPART 2.5    Amendments to Section 7.08. Clause (a) of Section 7.08 of the
Existing Credit Agreement is hereby amended in its entirety to read as follows:


(a)    [Intentionally Omitted].



PART III
WAIVER


Subject to the other terms and conditions of this Amendment, the Required
Lenders hereby waive the Existing Default. Except for the waiver contained
herein, this Amendment does not modify or effect the obligations of any Credit
Party to comply fully with all terms, conditions and covenants contained in the
Credit Documents. This waiver is limited solely to the Existing Default as of
the date hereof, and nothing contained in this Amendment shall be deemed to
constitute a waiver of any other rights or remedies the Administrative Agent or
any Lender may have under the Credit Agreement or any other Credit Documents or
under applicable law.




 
6
 

     

--------------------------------------------------------------------------------

 




PART IV
CONDITIONS TO EFFECTIVENESS


This Amendment shall be and become effective as of the date (the "Amendment
No. 2 Effective Date") when all of the conditions set forth in this Part IV
shall have been satisfied.


SUBPART 4.1 Amendment Effective Date. This Amendment shall be and become
effective as of the date on which all of the conditions set forth in this Part
IV shall have been satisfied or waived by the Required Lenders and thereafter
this Amendment shall be known, and may be referred to, as "Amendment No. 2."


(a)    Execution of Counterparts of Amendment. The Administrative Agent shall
have received counterparts of this Amendment, which collectively shall have been
duly executed on behalf of (i) the Borrowers, (ii) the Required Lenders (as
determined prior to giving effect to this Amendment) and (iii) the
Administrative Agent.


(b)    Execution of Guarantor Consent. The Administrative Agent shall have
received an acknowledgement and consent from each of the Guarantors.


(c)    Resolutions. Copies of resolutions of each of the Borrowers and each of
the Guarantors approving and adopting the Amendment, the transactions
contemplated therein and authorizing execution and delivery thereof, certified
by a secretary, assistant secretary or general partner of each such Borrower and
each such Guarantor to be true and correct and in force and effect as of the
Second Amendment Effective Date.


(d)    Opinion of Counsel. The Administrative Agent shall have received a legal
opinion of (i) LeBoeuf, Lamb, Greene & MacRae, LLP, special New York counsel for
the Credit Parties; and (ii) Shapiro Sher Guinot & Sandler, special Maryland
counsel for the Credit Parties, each in form and substance reasonably
satisfactory to the Administrative Agent.


(e)    Joinder of Texas Lessor-Stonegate, LP. The Administrative Agent shall
have received (i) a fully executed Borrower Joinder Agreement with respect to
Texas Lessor-Stonegate, LP Agreement and (ii) such other documentation as
required by Section 6.15 of the Existing Credit Agreement, each in form and
substance reasonably satisfactory to the Administrative Agent.
 
(f)    Other Items. The Administrative Agent shall have received such other
documents, agreements or information which may be reasonably requested by the
Administrative Agent.




 
6
 

     

--------------------------------------------------------------------------------

 




PART V
MISCELLANEOUS


SUBPART 5.1 Construction. This Amendment is a Credit Document executed pursuant
to the Existing Credit Agreement and shall (unless otherwise expressly indicated
therein) be construed, administered and applied in accordance with the terms and
provisions of the Amended Credit Agreement.


SUBPART 5.2 Representations and Warranties. Each Borrower hereby represents and
warrants that it: (a) has the requisite corporate power and authority to
execute, deliver and perform this Amendment, as applicable and (b) is duly
authorized to, and has been authorized by all necessary corporate action, to
execute, deliver and perform this Amendment, (c) the representations and
warranties contained in Section 6 of the Amended Credit Agreement are true and
correct in all material respects on and as of the date hereof upon giving effect
to this Amendment as though made on and as of such date (except for those which
expressly relate to an earlier date) and (d) no Default or Event of Default
exists under the Existing Credit Agreement on and as of the date hereof upon
giving effect to this Amendment.


SUBPART 5.3 Counterparts. This Amendment may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original and all
of which shall constitute together but one and the same agreement.


SUBPART 5.4 Binding Effect. This Amendment, the Amended Credit Agreement and the
other Credit Documents embody the entire agreement between the parties and
supersede all prior agreements and understandings, if any, relating to the
subject matter hereof. These Credit Documents represent the final agreement
between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. Except as
expressly modified and amended in this Amendment, all the terms, provisions and
conditions of the Credit Documents shall remain unchanged and shall continue in
full force and effect.


SUBPART 5.5 GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


SUBPART 5.6 Severability. If any provision of this Amendment is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.




[SIGNATURE PAGES FOLLOW]






 
     

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Second Amendment to Credit Agreement and Waiver to be duly executed and
delivered as of the date first above written.



BORROWERS:                OHI ASSET, LLC
OHI ASSET (ID), LLC
OHI ASSET (LA), LLC
OHI ASSET (TX), LLC
OHI ASSET (CA), LLC
DELTA INVESTORS I, LLC
DELTA INVESTORS II, LLC


By:    Omega Healthcare Investors, Inc.,
the Sole Member of each such company


By: /S/ DANIEL J. BOOTH
Name: Daniel J. Booth           
Title:   Chief Operating Officer       








 
 
     

--------------------------------------------------------------------------------

 




ADMINISTRATIVE AGENT:        BANK OF AMERICA, N.A.,
as Administrative Agent


By: /S/ CAYCE MCCAIN
Name: CAYCE MCCAIN
Title: ASSISTANT VICE PRESIDENT




LENDERS:    BANK OF AMERICA, N.A., as L/C Issuer, Swing Line Lender and as a
Lender


By: /S/KEVIN R. WIGLEY
Name: KEVIN R. WIGLEY
Title: SENIOR VICE PRESIDENT




 
 
     

--------------------------------------------------------------------------------

 




UBS LOAN FINANCE LLC,
as a Lender


By: /S/ WILFRED V. SAINT
Name: WILFRED V. SAINT
Title: DIRECTOR, BANING PRODUCTS     SERVICES, US




 
 
     

--------------------------------------------------------------------------------

 






DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender


By: /S/ DIANE ROLFE
Name: DIANE ROLFE
Title: VICE PRESIDENT




 
 
     

--------------------------------------------------------------------------------

 




GENERAL ELECTRIC CAPITAL CORPORATION,
as a Lender


By: /S/ JEFF ERHARDT
Name: JEFF ERHARDT
Title: AUTHORIZED SIGNATORY


 
 
     

--------------------------------------------------------------------------------

 






MERRILL LYNCH CAPITAL,
A DIVISION OF MERRILL LYNCH BUSINESS FINANCIAL SERVICES INC.,
as a Lender


By: /S/ BRETT ROBINSON
Name: BRETT ROBINSON
Title: VICE PRESIDENT




 
 
     

--------------------------------------------------------------------------------

 




BANK ONE, N.A.,
as a Lender


By: /S/ KATHLEEN W. BOZEK
Name: KATHLEEN W. BOZEK
Title: ASSISTANT VICE PRESIDENT




 
 
     

--------------------------------------------------------------------------------

 




LASALLE BANK, N.A.
as a Lender


By: /S/ GERALDINE M. RUDIG
Name: GERALDINE M. RUDIG
Title: FIRST VICE PRESIDENT




 
 
     

--------------------------------------------------------------------------------

 




THE PROVIDENT BANK,
as a Lender


By: /S/ STEVEN J. BLOOMER
Name: STEVEN J. BLOOMER
Title: VICE PRESIDENT














 
     

--------------------------------------------------------------------------------

 





CONSENT OF GUARANTORS


Each of the undersigned Guarantors, as a guarantor under the Guaranty, dated as
of March 22, 2004, as amended (the "Guaranty"), hereby acknowledges and consents
to the terms of the Second Amendment to Credit Agreement and Waiver (the
"Amendment") to which this Consent of Guarantors is attached, and agrees that
the Amendment does not operate to reduce or discharge such Guarantor’s
obligations under the Guaranty or the other Credit Documents. Each Guarantor
further confirms that the Guaranty remains in full force and effect after giving
effect thereto and represents and warrants that there is no defense,
counterclaim or offset of any type or nature under the Guaranty.


Dated as of November 5, 2004


PARENT:
OMEGA HEALTHCARE INVESTORS, INC.,
 
a Maryland corporation
 
 
By: /S/ DANIEL J. BOOTH
 
Name:    Daniel J. Booth
 
Title:    Chief Operating Officer
 
SUBSIDIARY GUARANTORS:
ARIZONA LESSOR - INFINIA,ÎINC.
 
BAYSIDE ALABAMA HEALTHCARE SECOND,ÎINC.
 
BAYSIDE ARIZONA HEALTHCARE ASSOCIATES,ÎINC.
 
BAYSIDE ARIZONA HEALTHCARE SECOND,ÎINC.
 
BAYSIDE COLORADO HEALTHCARE ASSOCIATES,ÎINC.
 
BAYSIDE COLORADO HEALTHCARE SECOND,ÎINC.
 
BAYSIDE INDIANA HEALTHCARE ASSOCIATES,ÎINC.
 
BAYSIDE STREET II,ÎINC.
 
BAYSIDE STREET,ÎINC.
 
CARE HOLDINGS,ÎINC.
 
CENTER HEALTHCARE ASSOCIATES,ÎINC.
 
CHERRY STREET - SKILLED NURSING,ÎINC.
 
COLORADO LESSOR - CONIFER,ÎINC.
 
DALLAS - SKILLED NURSING,ÎINC.
 
FLORIDA LESSOR - CRYSTAL SPRINGS,ÎINC.
 
FLORIDA LESSOR - EMERALD,ÎINC.
 
FLORIDA LESSOR - FIVE FACILITIES,ÎINC.
 
FLORIDA LESSOR - LAKELAND,ÎINC.
 
FLORIDA LESSOR - MEADOWVIEW,ÎINC.
 
FLORIDA LESSOR - WEST PALM BEACH AND SOUTHPOINT,ÎINC.
 
GEORGIA LESSOR - BONTERRA/
PARKVIEW,ÎINC.
 
HERITAGE TEXARKANA HEALTHCARE ASSOCIATES,ÎINC.
 
INDIANA LESSOR - JEFFERSONVILLE,ÎINC.
 
INDIANA LESSOR - WELLINGTON MANOR,ÎINC.
 
JEFFERSON CLARK,ÎINC.
 
LAKE PARK SKILLED NURSING,ÎINC.
 
LONG TERM CARE - MICHIGAN,ÎINC.
 
LONG TERM CARE - NORTH CAROLINA,ÎINC.
 
LONG TERM CARE ASSOCIATES - ILLINOIS,ÎINC.
 
LONG TERM CARE ASSOCIATES - INDIANA,ÎINC.
 
LONG TERM CARE ASSOCIATES - TEXAS,ÎINC.
 
OHI (CLEMMONS),ÎINC.
 
OHI (CONNECTICUT),ÎINC.
 
OHI (FLORIDA),ÎINC.
 
OHI (GREENSBORO),ÎINC.
 
OHI (ILLINOIS),ÎINC.
 
OHI (INDIANA),ÎINC.
 
OHI (IOWA),ÎINC.
 
OHI (KANSAS),ÎINC.
 
OHIO LESSOR - WATERFORD & CRESTWOOD,ÎINC.
 
OHI OF KENTUCKY,ÎINC.
 
OHI OF TEXAS,ÎINC.
 
OHI SUNSHINE,ÎINC.
 
OHIMA,ÎINC.
 
OMEGA (KANSAS),ÎINC.
 
OMEGA TRS I,ÎINC.
 
OS LEASING COMPANY
 
PARKVIEW - SKILLED NURSING,ÎINC.
 
PINE TEXARKANA HEALTHCARE ASSOCIATES,ÎINC.
 
REUNION TEXARKANA HEALTHCARE ASSOCIATES,ÎINC.
 
SAN AUGUSTINE HEALTHCARE ASSOCIATES,ÎINC.
 
SKILLED NURSING - GASTON,ÎINC.
 
SKILLED NURSING - HERRIN,ÎINC.
 
SKILLED NURSING - HICKSVILLE,ÎINC.
 
SKILLED NURSING - PARIS,ÎINC.
 
SOUTH ATHENS HEALTHCARE ASSOCIATES,ÎINC.
 
STERLING ACQUISITION CORP.
 
STERLING ACQUISITION CORP. II
 
TEXAS LESSOR - TREEMONT,ÎINC.
 
WASHINGTON LESSOR - SILVERDALE,ÎINC.
 
WAXAHACHIE HEALTHCARE ASSOCIATES,ÎINC.
 
WEST ATHENS HEALTHCARE ASSOCIATES,ÎINC.
     
By: /S/ DANIEL J. BOOTH
 
Name:    Daniel J. Booth
 
Title:    Chief Operating Officer
 
 
OHI ASSET (FL), LLC
 
OHI ASSET (IN), LLC
 
OHI ASSET (MI/NC), LLC
 
OHI ASSET (MO), LLC
 
OHI ASSET (OH), LLC
 
OHI ASSET II (CA), LLC
OHI ASSET (FL) TARPON SPRINGS,
PINELLAS PARK & GAINESVILLE, LLC
NRS VENTURES, LLC
 
 
By:    Omega Healthcare Investors, Inc., as the Sole Member of each of the
companies
 
 
By: /S/ DANIEL J. BOOTH
 
Name:    Daniel J. Booth
 
Title:    Chief Operating Officer
 
 
TEXAS LESSOR - STONEGATE, LP
 
 
By:    TEXAS LESSOR - STONEGATE GP,ÎInc., its General Partner
 
 
By: /S/ DANIEL J. BOOTH
 
Name:    Daniel J. Booth
 
Title:    Chief Operating Officer




















--------------------------------------------------------------------------------